Citation Nr: 1707182	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  12-05 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for heart disease.  

2.  Entitlement to service connection for chronic fatigue syndrome.  

3.  Entitlement to service connection for muscle/joint pain.

4. Entitlement to a rating in excess of 50 percent for post traumatic stress disorder (PTSD), with major depressive disorder (MDD).  

5.  Entitlement to a rating in excess of 20 percent for prostatitis.  

6.  Entitlement to a rating in excess of 10 percent for low back strain with degenerative changes.   

7.  Entitlement to a rating in excess of 10 percent for hypertension.  

8.  Entitlement to a rating in excess of 10 percent for a left knee disability, status post arthroscopy with degenerative joint disease.  

9.  Entitlement to a compensable evaluation for a laceration scar over the left eye.  

10.  Entitlement to a compensable rating for status post severance of the fourth digit of the left hand, with successful re-attachment surgery.  

11.  Entitlement to a compensable rating for hepatitis C.  

12.  Entitlement to a compensable rating for an umbilical hernia.  

13.  Entitlement to a compensable rating for onychomycosis of the nails of the hands and feet.  


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1981 to August 1985 and from May 1986 to May 2002.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the Veteran has appealed additional issues related to the effective dates of several awards, disability ratings for additional disabilities, and a total rating based on individual unemployability due to service-connected disabilities (TDIU).  These matters are being addressed and developed by the RO, are not yet ripe for appellate consideration.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Review of the record shows that March 2012 correspondence received from the Veteran's then-attorney apparently includes a request for a videoconference Board hearing.  In subsequent correspondence, dated in February 2017, the Veteran's current attorney made an additional request for a hearing at the RO before a Decision Review Officer (DRO).  Thus, as the Veteran and his representative have requested a hearing, his case must be returned so the hearing request can be granted.  38 C.F.R. §§ 20.700, 20.703, 20.1304(a) (2016).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a DRO hearing in accordance with the request for such.  Following the hearing, the AOJ should readjudicate the claims on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim(s) for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC.

2.  They Veteran should be scheduled for a Board videoconference hearing in accordance with the procedures set forth in 38 C.F.R. §§ 20.700(a) and 20.704, as per the Veteran's request and as the docket permits.  After the hearing has been held, or if the Veteran cancels the hearing or fails to report, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

